Citation Nr: 1021326	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-17 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for compensation 
purposes for a dental condition claimed as gum disease and 
loss of teeth.

2.  Entitlement to service connection for a right wrist 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty in the United States Air 
Force from November 1986 to November 2006, when he retired.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision issued by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that the RO, in its March 2007 rating 
decision, stated that a copy of the appellant's dental claim 
had been forwarded to the Dental Clinic Eligibility Section 
at the Boise VA Medical Center for a determination of whether 
the appellant was eligible for any dental treatment.  As a 
result, the issue of service connection for dental conditions 
solely for the purpose of establishing eligibility for 
outpatient dental treatment is not before the Board at this 
time, and the matter will not be addressed in the decision 
below.

The issue of entitlement to service connection for a right 
wrist disorder is addressed in the REMAND portion of the 
decision below and that issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notice when further action is required by the 
appellant.


FINDINGS OF FACT

1.  The Veteran's loss of teeth in service was not the result 
of combat, but was the result of periodontal disease. 

2.  There is no evidence of "dental trauma" or other injury 
to the teeth, mouth, or oral cavity during active service.

3.  The Veteran has not lost at least all upper or lower 
anterior teeth which are not restorable by prosthesis. 

CONCLUSION OF LAW

The Veteran's loss of his teeth due to periodontal disease is 
not a compensable disability; service connection for gum 
disease and tooth loss is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.381, 4.150 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Supreme Court has held that an error in 
VCAA notice should not be presumed prejudicial, and that the 
burden of showing harmful error rests with the party raising 
the issue, to be determined on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, 
the appellant has not demonstrated any prejudicial or harmful 
error in VCAA notice, and the Board has identified none.

The Veteran has been notified of the reasons for the denial 
of the claim for service connection for gum disease and loss 
of teeth, and he has been afforded the opportunity to present 
evidence and argument with respect to the claim.  The Board 
finds that these actions are sufficient to satisfy any duties 
to notify and assist owed the Veteran.  As will be explained 
below, the claim for service connection for gum disease with 
loss of teeth lacks legal merit.  Furthermore, because the 
law, and not the facts, is dispositive of the claim, the 
duties to notify and assist imposed by the VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002). 

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim, or (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In the VA benefits system, dental disabilities are treated 
differently from medical disabilities.  Generally, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered 
disabling conditions and, therefore, they may not be service 
connected except for the purpose of establishing entitlement 
to VA outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.  In other words, in general, replaceable missing 
teeth and periodontal disease are not considered disabilities 
for purposes of VA compensation.  38 C.F.R. § 3.381(a).

The appellant's service medical and dental treatment records 
show that the his dental condition was described as 
acceptable at the time of his July 1986 entrance examination.  
A December 1986 dental record indicates that the appellant 
did not have any existing restorations.  He had a retained 
root tip at tooth #17.  The appellant was subsequently 
treated on numerous occasions, between 1987 and 2006, for 
periodontal disease and caries involving the majority of his 
teeth.  The impacted wisdom teeth #1 and 16 were extracted in 
May 1991.  In March 1999, teeth #2 and 3 were extracted.  In 
July 2001, tooth #25 was removed.  A December 2006 report 
shows that the appellant was missing teeth #1-4, teeth #13-17 
and tooth #32.  He was noted to have a history of periodontal 
problems and he reported that he wanted "all of his teeth 
out." 

In July 2006, the extraction of teeth #5, 6, 7, 8, 9, 10, 11, 
12, 18, 19, 23, 24, 26, 29, 30 and 31 was accomplished, as 
well as the removal of the root tip at tooth #17.  Not one 
notation in the appellant's extensive dental records includes 
any mention of any injury to the appellant's face or mouth, 
to include any dental trauma to any tooth.  However, there is 
repeated notation of the appellant's extremely poor 
periodontic status.  A November 2006 note indicates that he 
was supposed to get a full upper denture and a new lower 
removable partial denture (RPD).

As previously noted, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.  See 38 C.F.R. 
§ 3.381(a).  As noted in the Introduction, above, the RO has 
referred that issue to the Boise VA Medical Center for 
adjudication.

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
(DCs) 9900-9916.

Thus, loss of teeth may be granted service connection for 
rating purposes only when attributable to bone loss through 
trauma or disease such as osteomyelitis, and not to the loss 
of alveolar process as a result of periodontal disease since 
such loss is not considered disabling.  38 C.F.R. § 4.150, 
Note to Diagnostic Code 9913.  Moreover, a compensable rating 
may be granted only when a veteran has lost at least all 
upper or lower anterior teeth and they are not restorable by 
prosthesis.  See DC 9913.

In this case, there is no record that the appellant ever 
experienced any type of injury to his teeth or mouth while he 
was on active duty.  Further, the evidence does not show that 
any one of the teeth extracted from the appellant's mouth 
during service was lost due to combat or due to a disease 
such as osteomyelitis as opposed to periodontal disease or 
other causes.  Therefore, service connection for the 
appellant's lost teeth for compensation purposes cannot be 
granted.  Furthermore, the evidence does not show that the 
appellant's lost teeth (all of his upper and most of his 
lower teeth) cannot be replaced by prosthesis as is required 
in order to receive a compensable rating for loss of teeth.  
Id.  Rather, the evidence indicates that the appellant's 
missing teeth were to be replaced by a full upper denture and 
a lower RPD.

Considering the evidence in light of the applicable 
regulations, the Board finds that the appellant does not have 
a compensable dental disability.  Notably, he has not 
submitted any competent evidence showing that he suffers from 
any of the disabilities included under 38 C.F.R. § 4.150.  
The evidence reveals that his loss of teeth resulted from his 
periodontal disease (for which compensation may not be 
awarded).  Although the Board regrets that the outcome to the 
appellant is not favorable, the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In denying this claim, the Board does not wish in any way to 
diminish the Veteran's 20 years of service, including service 
during two periods of war.  Although the Board is denying 
this claim due to the application of the law, the Board is 
sympathetic to the Veteran's dental difficulties.  The Board, 
however, is without authority to grant this claim on any and 
is constrained to follow the specific provisions of law.  See 
38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 
436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).


ORDER

Service connection for gum disease with loss of multiple 
teeth is denied. 


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC/RO for action as 
described below.

The appellant has not been afforded any VA examination of his 
right wrist.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate 
that the Veteran displayed symptoms related to the claimed 
right wrist condition while he was in service, which have 
continued to the present.  He has submitted written 
statements to that effect.  In light of the existence of 
credible evidence of continuity of symptoms capable of lay 
observation, the Board finds that the duty to assist in this 
case requires that a VA medical opinion should be obtained on 
remand.

Furthermore, when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  In the context of the appellant's current 
claim for service connection and because he is service 
connected for a bilateral shoulder disability and a left 
wrist disability, the Board finds that a claim for a right 
wrist condition in addition to the those disabilities and/or 
secondary to those disabilities has been raised by the 
appellant.  Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009) 
citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating 
that, when determining the scope of a claim, the Board must 
consider "the claimant's description of the claim; the 
symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of 
that claim").

Judicial interpretation of the matter of secondary service 
connection, as embodied in 38 C.F.R. § 3.310 (2009), requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  

Effective from October 10, 2006, 38 C.F.R. § 3.310 was 
amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation 
requires the establishment of a baseline level of disability 
for the non-service-connected condition prior to the claimed 
aggravation.  The Veteran's claim in this case was filed in 
September 2007, so the current regulation applies to the 
question of whether the Veteran's service-connected shoulder 
disabilities and or left wrist disability is the cause of any 
right wrist pathology.  Further development of the medical 
evidence relating to secondary service connection is 
necessary, and adjudication on this basis is therefore 
indicated.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must assure itself that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, the implementing regulations 
found at 38 C.F.R. § 3.159 and any other 
applicable legal precedent has been 
completed.

2.  The AMC/RO should contact the appellant 
to obtain the names and addresses of all VA 
medical care providers and treatment centers 
where he has been treated for any right 
wrist problems since his separation from 
service; and obtain any such records that 
have not been previously secured.  

3.  The AMC/RO should contact the appellant 
to obtain the names and addresses of any 
other post-service medical care providers, 
private, retired military or other 
government, who have treated him for his 
claimed right wrist pathology since his 
separation from service.  After securing the 
necessary release(s), the AMC/RO should 
obtain all records, to include clinic notes, 
nurses' notes, progress notes, imaging 
reports, and all other information, that 
have not been previously secured.  

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the AMC/RO 
should schedule the Veteran for an 
orthopedic examination to determine the 
nature, extent, onset date, and etiology 
of his claimed right wrist pathology.  The 
claims file must be made available to and 
reviewed by the examiner.  All indicated 
studies/testing such as X-rays, for 
example, should be conducted.

The examiner should consider the 
information in the claims file and the 
data obtained from the examination and the 
imaging report(s) to provide an opinion as 
to the onset date and etiology of any 
right wrist disorder found.  The examiner 
should offer an opinion as to whether the 
onset of any current disorder(s) is/are 
attributable to the appellant's active 
military service or to a service-connected 
disability, as follows:

(a)  What is the likelihood, based on 
what is medically known about any such 
diagnosed disorder, that any of the 
Veterans's claimed right wrist pathology 
had its onset during his military 
service from November 1986 to November 
2006?  

(b)  If any right wrist pathology is 
diagnosed, including arthritis, please 
state whether its onset was within one 
year after the Veteran's separation from 
service in November 2006.

(d)  If the onset of any right wrist 
condition was not during the Veteran's 
active service from November 1986 to 
November 2006, is any portion of the 
Veteran's current claimed pathology 
related to any of his service-connected 
disabilities or to treatment for said 
disabilities, including by way of 
aggravation?  In other words, even if a 
right wrist disorder is not service 
connected, is it made worse (above its 
baseline level of disability before any 
aggravation) by any service-connected 
disability (right shoulder, left 
shoulder, left wrist)?

In assessing the relative likelihood as to 
origin and etiology of the condition 
specified above, the examiner should apply 
the standard of whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the claimed 
disorder is causally or etiologically 
related to the Veteran's active service, 
or whether such a causal or etiological 
relationship is unlikely (i.e., less than 
a 50 percent probability), with the 
rationale for any such conclusion set out 
in the report.

Note:  The term "aggravation" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.  
In this regard, if the examiner concludes 
that there is insufficient information to 
provide an etiologic opinion without result 
to mere speculation, the examiner should 
state whether the inability to provide a 
definitive opinion was due to a need for 
further information (with said needed 
information identified) or because the 
limits of medical knowledge had been 
exhausted regarding the etiology of the 
Veteran's right wrist pathology.  See Jones 
v. Shinseki, No. 07-3060 (U. S. Vet. App. 
March 25, 2010).

6.  Upon receipt of the VA examination 
report, the AMC/RO should conduct a review 
to verify that all requested opinions have 
been offered.  If information is deemed 
lacking, the AMC/RO should refer the report 
to the VA examiner for corrections or 
additions.  See 38 C.F.R. § 4.2 (where 
findings in examination report do not 
contain sufficient detail, it is incumbent 
upon the rating board to return the 
examination report as inadequate).

7.  After all appropriate development above 
has been accomplished, the AMC/RO should 
again review the record, including any newly 
acquired evidence, and re-adjudicate the 
service connection claim on appeal.  The 
readjudication should reflect consideration 
of all the evidence of record and be 
accomplished with application of all 
appropriate legal theories, to include 
readjudication of the claim for service 
connection on a secondary basis.  

8.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim to include a summary 
of the evidence and applicable statutes 
and regulations considered pertinent to 
the issue on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


